Citation Nr: 1626242	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) after an August 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California. 

A video hearing was conducted before the undersigned Veterans Law Judge in May 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks another VA examination to document that he has a current hearing loss condition. He is already service-connected for tinnitus and had an MOS of aircraft mechanic. He testified at the video hearing that he began suffering hearing loss in service and currently has to read lips in order to fully understand what people are saying. While the June 2010 VA examination indicates the Veteran does not have hearing loss for VA purposes, there is a January 2012 letter from VA indicating that the Veteran currently suffers from both tinnitus and impaired hearing. A new examination is warranted to determine whether the Veteran currently has hearing loss for VA purposes. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA audio examination. The examiner should re-evaluate the Veteran to determine if he has a current hearing loss disability for VA purposes.   

If the Veteran is determined to have hearing loss for VA purposes, the examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed hearing loss disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused by noise exposure during active duty service.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




